UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 25, 2007 COMPASS BANCSHARES, INC. (Exact name of registrant as specified in its charter) Delaware 1-31272 63-0593897 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 15 South 20th Street Birmingham, Alabama 35233 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (205) 297-3000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On July 25, 2007, Compass Bancshares, Inc. issued a press release announcing its financial results for the three and six-month periods ended June 30, 2007.This press release is furnished as Exhibit 99.1 to this report on Form 8-K and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits (d) Exhibits: 99.1 Compass Bancshares, Inc. Press Release dated July 25, 2007 Exhibit Index Exhibit No. Description of Document 99.1 Press Release, dated July 25, 2007, issued by Compass Bancshares, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. Dated: July 25, 2007 COMPASS BANCSHARES, INC. By: /s/ Kirk P. Pressley Kirk P. Pressley Chief Accounting Officer
